Citation Nr: 0027118	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-17 641	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
headaches caused by hospitalization or surgical or medical 
treatment of a left temporal artery biopsy by the Department 
of Veterans Affairs in May 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  He died on July [redacted], 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1999 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to compensation under 38 U.S.C. § 1151 for headaches, post 
temporal artery biopsy.  The veteran entered notice of 
disagreement with this decision in June 1999, a statement of 
the case was issued in June 1999, and the veteran entered a 
substantive appeal, on a VA Form 9, received in August 1999. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1942 to January 1946. 

2.  On September 27, 2000, the Board was notified by the VA 
RO that the veteran died on July [redacted], 2000. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case served on active duty from November 
1942 to January 1946.  In June 1998, he filed a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
headaches caused by hospitalization or surgical or medical 
treatment of a left temporal artery biopsy performed by VA in 
May 1998.  An RO rating decision was issued in March 1999 
denying entitlement to compensation under 38 U.S.C. § 1151 
for headaches, post temporal artery biopsy.  The veteran 
entered notice of disagreement with this decision in June 
1999, a statement of the case was issued in June 1999, and 
the veteran entered a substantive appeal, on a VA Form 9, 
received in August 1999, thus perfecting an appeal to the 
Board. 

Unfortunately, the veteran died during the pendency of the 
appeal.  On September 27, 2000, via facsimile copy of a 
Certificate of Death sent by the VA RO, the Board was 
notified that the veteran died on July [redacted], 2000.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 (1999).  In 
reaching this determination, the Board intimates no opinion 
as to the merits of this appeal or to any derivative claim 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(1999).



ORDER

The appeal is dismissed.


		
ALAN S. PEEVY
Veterans Law Judge
Board of Veterans' Appeals

 


